DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 9/15/21 and has been entered and made of record. Currently, claims 1-12 are pending.

Drawings

The drawings were received on 9/15/21.  These drawings are accepted.
Applicant’s amendment to Fig. 4 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive. 
The applicant asserts Iwase (2018/0262627) fails to teach or suggest the independent claim 1 feature of "wherein a time period for performing one instance of said specific shading operation is shorter than a time period for performing one instance of a normal shading operation involving cleaning said reader, said normal shading operation being performed except .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwase (JP 2018-088620), cited in eth IDS dated 6/9/20, in view of Iwase (US 2018/0262627).
Regarding claims 1, 5, and 9, Iwase ‘620 discloses an inspection method executed by an inspection system, a non-transitory computer-readable storage medium storing an inspection program, and an inspection system comprising: 
an abnormality detector that performs automatic inspection for detecting an abnormality on the basis of a read image obtained by causing a reader to read an image that is formed on a recording medium by executing a print job (see paras 43-44, 58, and 73, reading device 20 performs automatic inspection of image data to detect abnormalities); and 
a hardware processor that, when the abnormality is detected in said automatic inspection, causes said reader to perform specific shading operation involving cleaning said reader after stopping said print job but before restarting said print job (see paras 44-45, 54, 58, 75-76, 78, 82, and 90, CPU performs a cleaning processor on the sensors of reading unit 20 when an abnormality is detected, the cleaning takes place between reading of image data, therefore the print job is stopped for cleaning and then restarted after cleaning is completed),
wherein a time period for performing one instance of said specific shading operation is short (see paras 45 and 76, cleaning that is performed when an abnormality is detected only takes a short time).
Iwase ‘620 does not disclose expressly wherein a time period for performing one instance of said specific shading operation is shorter than a time period for performing one instance of a normal shading operation involving cleaning said reader, said normal shading 
Iwase ‘627 discloses an abnormality detector that performs automatic inspection for detecting an abnormality on the basis of a read image obtained by causing a reader to read an image that is formed on a recording medium by executing a print job (see paras 49-51, reading device 50 performs automatic inspection of image data to detect abnormalities),
a hardware processor that, when the abnormality is detected in said automatic inspection, causes said reader to perform specific shading operation involving cleaning said reader (see paras 102-106, CPU performs a cleaning processor on the sensors of reading unit 50 when an abnormality is detected), and 
wherein a time period for performing one instance of said specific shading operation is shorter than a time period for performing one instance of a normal shading operation involving cleaning said reader, said normal shading operation being performed except when the abnormality is detected in said automatic inspection (see paras 89, 98, 107, 117, 121-122, and 131-141, waste detection and shading correction are determined, shading correction is performed at predetermined times whereas waste detection is performed and cleaning takes place when an abnormality is detected by reading device 50, a maintenance operation on the image readers at a predetermined time, the maintenance operation is a cleaning to the image readers to perform correction processing, this maintenance operation is analogous to the normal shading operation, a waste detection process is performed for detecting an abnormality during image reading and when an abnormality is detected to perform a cleaning of the image sensor or sensors, which is analogous to the specific shading operation, the sensor cleaning takes a shorter amount of time than a predetermined maintenance operation that renders the image reader unusable).
2, 6, and 10, Iwase ‘620 discloses an inspection method executed by an inspection system, a non-transitory computer-readable storage medium storing an inspection program, and an inspection system comprising:
an abnormality detector that performs automatic inspection for detecting an abnormality on the basis of a read image obtained by causing a reader to read an image that is formed on a recording medium by executing a print job (see paras 43-44, 58, and 73, reading device 20 performs automatic inspection of image data to detect abnormalities); and 
a hardware processor that, when the abnormality is detected in said automatic inspection, causes said reader to start shading operation involving cleaning said reader after stopping said print job but before restarting said print job (see paras 44-45, 54, 58, 75-76, 78, 82, and 90, CPU performs a cleaning processor on the sensors of reading unit 20 when an abnormality is detected, the cleaning takes place between reading of image data, therefore the print job is stopped for cleaning and then restarted after cleaning is completed),
wherein a time period for performing one instance of said specific shading operation is short (see paras 45 and 76, cleaning that is performed when an abnormality is detected only takes a short time).
Iwase ‘620 does not disclose expressly in a case where a level of the abnormality detected in an operation for stabilizing an amount of light in said started shading operation is lower than a level of the abnormality detected in said automatic inspection, causes said started shading operation to be performed as specific shading operation, wherein a time period for performing one instance of said specific shading operation is shorter than a time period for performing one instance of a normal shading operation involving cleaning said reader, said normal shading operation being performed except when the abnormality is detected in said automatic inspection.
Iwase ‘627 discloses an abnormality detector that performs automatic inspection for detecting an abnormality on the basis of a read image obtained by causing a reader to read an 50 performs automatic inspection of image data to detect abnormalities),
a hardware processor that, when the abnormality is detected in said automatic inspection, causes said reader to perform specific shading operation involving cleaning said reader (see paras 102-106, CPU performs a cleaning processor on the sensors of reading unit 50 when an abnormality is detected), and
in a case where a level of the abnormality detected in an operation for stabilizing an amount of light in said started shading operation is lower than a level of the abnormality detected in said automatic inspection, causes said started shading operation to be performed as specific shading operation wherein a time period for performing one instance of said specific shading operation is shorter than a time period for performing one instance of a normal shading operation involving cleaning said reader, said normal shading operation being performed except when the abnormality is detected in said automatic inspection (see paras 89, 98, 107, 117, 121-122, and 131-141, two modes, waste detection and shading correction are determined, waste detection and shading correction are determined, shading correction is performed at predetermined times whereas abnormality detection is performed only when waste detection mode is turned on and cleaning only takes place when an abnormality is detected by reading device 50, a maintenance operation on the image readers at a predetermined time, the maintenance operation is a cleaning to the image readers to perform correction processing, this maintenance operation is analogous to the normal shading operation, a waste detection process is performed for detecting an abnormality during image reading and when an abnormality is detected to perform a cleaning of the image sensor or sensors, which is analogous to the specific shading operation, the sensor cleaning takes a shorter amount of time than a predetermined maintenance operation that renders the image reader unusable).
4, 8, and 12, Iwase ‘620 discloses an inspection method executed by an inspection system, a non-transitory computer-readable storage medium storing an inspection program, and an inspection system comprising:
an abnormality detector that performs automatic inspection for detecting an abnormality on the basis of a read image obtained by causing a reader to read an image that is formed on a recording medium by executing a print job (see paras 43-44, 58, and 73, reading device 20 performs automatic inspection of image data to detect abnormalities); 
an acceptor that accepts designation of either a first mode or a second mode, said first mode being a mode in which, when the abnormality is detected in said automatic inspection, specific shading operation involving cleaning said reader is performed after stopping said print job but before restarting said print job, said second mode being a mode in which, when the abnormality is detected in said automatic inspection, shading operation involving cleaning said reader is started after stopping said print job but before restarting said print job (see paras 44-45, 54, 58, 75-76, 78, 82, and 90, CPU performs a cleaning processor on the sensors of reading unit 20 when an abnormality is detected, the cleaning takes place between reading of image data, therefore the print job is stopped for cleaning and then restarted after cleaning is completed),
wherein a time period for performing one instance of said specific shading operation is short (see paras 45 and 76, cleaning that is performed when an abnormality is detected only takes a short time). 
Iwase ‘620 does not disclose expressly in a case where a level of an abnormality detected in an operation for stabilizing an amount of light in said started shading operation is lower than a level of the abnormality detected in said automatic inspection, said started shading operation is performed as said specific shading operation; and 
a hardware processor that causes said reader to perform the specific shading operation according to said - 10 -accepted designation, wherein a time period for performing one instance of 
Iwase ‘627 discloses an abnormality detector that performs automatic inspection for detecting an abnormality on the basis of a read image obtained by causing a reader to read an image that is formed on a recording medium by executing a print job (see paras 49-51, reading device 50 performs automatic inspection of image data to detect abnormalities).
an acceptor that accepts designation of either a first mode or a second mode, said first mode being a mode in which, when the abnormality is detected in said automatic inspection, specific shading operation involving cleaning said reader is performed after stopping said print job but before restarting said print job, said second mode being a mode in which, when the abnormality is detected in said automatic inspection, shading operation involving cleaning said reader is started after stopping said print job but before restarting said print job, and in a case where a level of an abnormality detected in an operation for stabilizing an amount of light in said started shading operation is lower than a level of the abnormality detected in said automatic inspection, said started shading operation is performed as said specific shading operation (see paras 89, 98, 107, 117, 121-122, and 131-141, two modes, waste detection and shading correction are determined, shading correction is performed at predetermined times whereas abnormality detection is performed only when waste detection mode is turned on and cleaning only takes place when an abnormality is detected by reading device 50); and 
a hardware processor that causes said reader to perform the specific shading operation according to said - 10 -accepted designation, wherein a time period for performing one instance of said specific shading operation is shorter than a time period for performing one instance of a normal shading operation involving cleaning said reader, said normal shading operation being performed except when the abnormality is detected in said automatic inspection (see paras 89, 98, 107, 117, 121-122, and 131-141, two modes, waste detection and shading correction are 50, a maintenance operation on the image readers at a predetermined time, the maintenance operation is a cleaning to the image readers to perform correction processing, this maintenance operation is analogous to the normal shading operation, a waste detection process is performed for detecting an abnormality during image reading and when an abnormality is detected to perform a cleaning of the image sensor or sensors, which is analogous to the specific shading operation, the sensor cleaning takes a shorter amount of time than a predetermined maintenance operation that renders the image reader unusable).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the shading correction, as described by Iwase ‘627, with the system of Iwase ‘620.
The suggestion/motivation for doing so would have been to prevent reduction of productivity (para 118 of Iwase ‘627).
Therefore, it would have been obvious to combine Iwase ‘627 with Iwase ‘620 to obtain the invention as specified in claims 1, 2, 4-6, 8-10, and 12.

Regarding claims 3, 7, and 11, Iwase ‘627 further discloses wherein, in said specific shading operation, part of a plurality of partial shading operations included in said normal shading operation is performed (see paras 131-141, shading correction is performed on a per page or line basis by a plurality of sensors working collaboratively, therefore some overlap of correction will occur from one sensor to the next).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARK R MILIA/             Primary Examiner, Art Unit 2677